Appellant was convicted of the offense of unlawfully tapping a pipe line, and his punishment was assessed at confinement in the state penitentiary for a term of one year.
Appellant's first contention is that the court should have instructed the jury to return a verdict of not guilty on the ground that the testimony does not sustain his conviction under the indictment.
The testimony, briefly stated, shows that the Phillips Petroleum Company owned a pipe line which extended from Ibex to Sedgewick in Shackelford County, Texas, by and through which the company conveyed casinghead gasoline from its field at Ibex to its loading rack at the M. K.  T. Ry. Co. track at Sedgewick; that R. C. Mason, an employee of said company, was in charge of said pipe line and had the actual control thereof; that on the night of June 1, 1936, appellant drove his car to a point within three hundred yards of said pipe line and parked it among some small bushes and trees. He then went with a bucket and hose to the pipe line, unscrewed a plug and screwed the end of a hose into the pipe line, by means of which he drained gasoline from said pipe line into a bucket; that E. B. McClure and J. W. Kelly, who had secreted themselves near the place, apprehended appellant while in the act of withdrawing gasoline from said pipe line; that the pipe line was tapped by appellant and gasoline withdrawn from the same without the consent of Mason, the person in charge thereof. We think that the testimony fully sustains his conviction.
Appellant next contends that the court erred in declining to sustain his motion to quash the indictment on the ground that *Page 203 
it was not averred that he, appellant, tapped and withdrew the gasoline therefrom with the intent to deprive the owner of the value thereof. Sec. 2 of art. 1111b, P. C., reads as follows:
"Any person who shall unlawfully tap any pipe line, conduit, or storage tank, constructed for the purpose of transporting or storing crude oil, gasoline naphtha, natural gas, casinghead gas, or any petroleum product without the consent of the owner and with intent to injure such pipe line, conduit, or storage tank, or to permit the contents thereof to escape, or with intent to appropriate any portion of the contents of such pipe line, conduit, or storage tank to the use and benefit of the person tapping the same, shall be guilty of a felony and upon conviction shall be punished by confinement in the state penitentiary for a term of not less than one nor more than five years."
It was charged in the indictment that appellant tapped the pipe line without the consent of R. C. Mason and with the intent then and there to appropriate a portion of the contents of said pipe line to the use and benefit of him, the said Jessie Williams, which necessarily includes the charge that he intended to deprive the owner of the value thereof. Since the indictment charged the offense in the language of the statute, it is deemed sufficient. The allegation "to deprive the owner of the value thereof" is not an element of the offense. See Long v State, 10 Tex.Crim. Rep. (195).
By bill of exception number seven appellant complains of the action of the court in overruling his objection to the court's charge because the court did not define the word "tapping," the words "casinghead gasoline," and the word "gas," nor what constituted a "pipe line." We do not think there is any merit in either of the contentions for the reason that the tapping of a pipe line for the purpose of withdrawing therefrom oil, gas, or casinghead gasoline would constitute the offense. There was not any controverted issue as to the tapping of the pipe line, nor that appellant's act might not come within the meaning of the term tapping. Hence it was not necessary for the court to define the term. Any property taken from a pipe line whether the same be gas, crude oil, or casinghead gasoline regardless of its value would constitute the offense. The failure to define gas or casinghead gasoline could not have injured appellant, nor was it necessary to define a pipe line. The term pipe line has a well understood meaning and is commonly understood as a means by which water, gas, oil, or other liquids are conveyed from one place to another.
We have examined and considered all other matters brought *Page 204 
forward for review by various bills of exception, but fail to find any reversible error.
It is therefore ordered that the judgment of the trial court be and the same is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.